
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


Boise Cascade, L.L.C.
1111 West Jefferson Street PO Box 50 Boise, ID 83728
T 208 384 6161 F 208 384 7298
www.bc.com

February 6, 2008

Alexander Toeldte
1901 Claremont Drive
Boise, ID 83702

Dear Alexander:

        Boise Cascade, L.L.C. (the "Company") considers it essential to the best
interests of its investors to foster the continuous employment of key management
personnel in the event certain material events are threatened or occur. In this
regard, the Board of Managers (the "Board") of Boise Cascade Holdings, L.L.C.,
the Company's parent, has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of identified
members of the Company's management, including yourself, to their assigned
duties without distraction for a period of time.

        In order to induce you to remain in the employ of the Company, the
Company agrees that you shall receive the severance benefits set forth in this
letter agreement (the "Agreement") if your employment is terminated under the
circumstances described below.

1.    Term of Agreement.    This Agreement is effective on the date hereof and
shall continue until your termination of employment with the Company. The period
during which this Agreement is in effect is referred to herein as the "Term."

2.    Qualifying Termination.    Except as set forth in Section 5, no benefits
shall be payable under this Agreement unless your employment is terminated
pursuant to a Qualifying Termination during the Term. Your termination is a
Qualifying Termination if your employment with the Company terminates during the
Term, unless your termination is because of your death, by the Company for Cause
or Disability, or by you other than for Good Reason. A transfer of your
employment from the Company to an affiliate or subsidiary, from an affiliate or
subsidiary to the Company, or between affiliates and/or subsidiaries is not a
termination of employment for purposes of this Agreement.

A.    Disability.    If, as a result of your incapacity due to physical or
mental illness or injury, you are absent from your duties with the Company on a
full-time basis for 6 consecutive months, and within 30 days after written
notice of termination is given you have not returned to the full-time
performance of your duties, your employment may be terminated for "Disability."

B.    Cause.    Termination of your employment for "Cause" means termination
upon (1) your willful and continued failure to substantially perform your duties
with the Company (other than failure resulting from your incapacity due to
physical or mental illness or injury, or actual or anticipated failure resulting
from your termination for Good Reason), after a demand for substantial
performance is delivered to you by the Board which specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, or (2) your willful engagement in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 2.B, no act or failure to act on your part shall be considered
"willful" unless done or omitted to be done by you not in good faith and without
reasonable belief that your act

--------------------------------------------------------------------------------






or omission was in the best interest of the Company. Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until:

•a resolution is duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (1) or (2) of this Section 2.B and specifying the
particulars of your conduct in detail, and

•a copy of this resolution is delivered to you.



Any decision by the Board that a termination for Cause is warranted must be
supported by clear and convincing evidence.

C.    Good Reason.    "Good Reason" means any of the following, if occurring
without your express written consent:

(1)    The assignment to you by the Company of any duties inconsistent with your
responsibilities as an executive officer of the Company or a significant adverse
alteration in your responsibilities, except that the alteration in your
responsibilities resulting from the sale of a portion of the Company the
management of which constituted all or a portion of your duties prior to the
sale shall not be deemed Good Reason if you remain with the Company following
the sale;

(2)    A reduction in your annual base salary to below $500,000, (as the same
may be increased from time to time), except for across-the-board salary
reductions similarly affecting all executives of the Company;

(3)    A reduction in your target annual cash incentive as in effect upon your
hire (as the same may be increased from time to time);

(4)    A requirement that you be based anywhere other than in the metropolitan
area of Boise, Idaho, except for required travel on the Company's business to an
extent substantially consistent with your customary business travel obligations
for the Company;

(5)    The failure by the Company to continue to provide you with benefits and
compensation, including paid time off, welfare benefits, short- and long-term
incentives, pension, life insurance, healthcare, and disability plans, no less
favorable in the aggregate than the benefits and compensation available to you
upon your hire;

(6)    The failure of the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement (including the obligations under the
Foreign Service Policy, as explained in the letter to you dated October 1, 2005)
in the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, prior to the effectiveness of any
succession which occurs during your employment with the Company and during the
Term; or

(7)    Any purported termination of your employment which is not effected
pursuant to a Board resolution satisfying the requirements of Section 2.B or a
Notice of Termination satisfying the requirements of Section 2.D, as applicable.
Furthermore, no such purported termination of your employment shall be effective
for purposes of this Agreement.

2

--------------------------------------------------------------------------------



Your right to terminate your employment pursuant to this Section 2.C shall not
be affected by your incapacity due to physical or mental illness or injury. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event, circumstance, act or failure to act constituting Good
Reason.

D.    Notice of Termination.    Any purported termination by the Company or by
you shall be communicated by written Notice of Termination to the other party
according to Section 8. A "Notice of Termination" must indicate the specific
termination provision in this Agreement relied upon and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment under the indicated provision.

E.    Date of Termination.    "Date of Termination" means:

(1)    if your employment is terminated for Disability, 30 days after the Notice
of Termination is given (provided that you have not returned to the performance
of your duties on a full-time basis during that 30-day period);

(2)    if your employment is terminated for Cause, for Good Reason, or for any
other reason other than Disability, the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than 30 days from the date the Notice of Termination is given, and in the case
of a termination for Good Reason shall not be more than 60 days from the date
the Notice of Termination is given); or

(3)    if a dispute exists regarding the termination, the date on which the
dispute is finally determined, either by mutual written agreement of the parties
or by a final judgment, order or decree of a court of competent jurisdiction
(the time for appeal having expired and no appeal having been perfected), but in
any event no later than twenty-four months following the date the Notice of
Termination which is the subject of the dispute is given. This subsection (3)
shall apply only if (i) the party receiving the Notice of Termination notifies
the other party within 30 days that a dispute exists; (ii) the notice of dispute
is made in good faith; and (iii) the party giving the notice of dispute pursues
resolution of the dispute with reasonable diligence. While any dispute is
pending under this subsection (3), the Company will continue to pay you your
full compensation in effect when the Notice of Termination giving rise to the
dispute was given (including, but not limited to, base salary) and continue you
as a participant in all compensation, benefit and insurance plans and programs
in which you were participating when the Notice of Termination giving rise to
the dispute was given, until the dispute is finally resolved, but in any event
no later than twenty-four months following the date the Notice of Termination
which is the subject of the dispute is given. Amounts paid under this
subsection (3) are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

3.    Compensation During Disability or Upon Termination for Cause or Other than
for Good Reason.

A.    During any period that you fail to perform your duties as a result of
incapacity due to physical or mental illness or injury, you shall continue to
receive your full base salary at the rate then in effect and all compensation
paid during the period until your employment is terminated for Disability
pursuant to Section 2.A. Thereafter, your benefits shall be determined in
accordance with the insurance programs then in effect of the Company, subsidiary
or affiliate by which you are employed, and any qualified and nonqualified
retirement plan(s) in which you are a participant.

3

--------------------------------------------------------------------------------



B.    If your employment is terminated for Cause or by you other than for Good
Reason, the Company shall pay you only your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan at
the time those payments are due, and the Company shall have no further
obligations to you under this Agreement.

4.    Compensation upon a Qualifying Termination.    If your employment is
terminated pursuant to a Qualifying Termination, then you shall be entitled to
the payments and benefits provided in this Section 4.

A.    Not later than the 5th day following the date the release required
pursuant to Section 6.D becomes effective, and in any case by the later of the
last day of the year in which the Qualifying Termination occurs or two and
one-half (21/2) months following the date of the Qualifying Termination (but
subject in any case to the release having then become effective in accordance
with Section 6.D hereof), the Company will pay you the following amounts:

(1)    Your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given without regard to any
reduction in base salary that would constitute Good Reason (whether or not any
reduction is asserted as Good Reason), plus all other amounts to which you are
entitled under any compensation plan in which you then participate at the time
those payments are due (in each case, to the extent not already paid);

(2)    A lump sum severance payment equal to 2 times the sum of (a) your annual
base salary at the rate in effect at the time Notice of Termination is given
without regard to any reduction in base salary that would constitute Good Reason
(whether or not any reduction is asserted as Good Reason) ("Base Salary"), plus
(b) your target annual incentive for the year in which the Date of Termination
occurs without regard to any reduction in the target incentive that would
constitute Good Reason (whether or not any reduction is asserted as Good Reason)
("Target Bonus");

(3)    To the extent not already paid, a lump sum amount equal to the greater of
the value of your unused and accrued time off, less any advanced time off, in
accordance with the time off policy applicable to you; and

(4)    A lump sum payment equal to the sum of (a) thirty-six times the monthly
group premium for the life, disability, accident and healthcare insurance plans,
programs, or arrangements, and (b) three times the annual allowance for
financial counseling services, in each case in which you were participating
immediately prior to the Date of Termination without regard to any reduction in
such plans, programs, or arrangements (whether or not such reduction is asserted
as Good Reason).

B.    The Company shall reimburse you for all legal expenses you have incurred
through the Date of Termination in connection with attempting to obtain
permanent residency in the United States for yourself and your family. In
addition, if you continue to attempt to obtain permanent residency after the
Date of Termination, the Company will reimburse you for legal fees and expenses
you incur in that effort within 24 months after the Date of Termination, to the
extent those fees and expenses are not reimbursed or reimbursable by any other
party, including another sponsoring employer. All requests for reimbursement
under this paragraph must be submitted within 6 months after the end of the year
in which the expense was incurred, and all reimbursements will be paid not later
than the end of the year following the year in which the expense was incurred.
The Company shall

4

--------------------------------------------------------------------------------



continue to honor its obligations under the Foreign Service Policy, as explained
to you by letter dated October 1, 2005.

C.    You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in Section 4.A be reduced by any
compensation earned by you as the result of employment by another employer or by
retirement benefits after the Date of Termination, or otherwise. Payments
otherwise receivable by you pursuant to Section 4.A(2) shall be reduced by the
amount of any severance benefits received by you pursuant to any Company
severance policy. Benefits and payments otherwise receivable by you pursuant to
Section 4 shall be reduced by the amount of benefits and payments received by
you pursuant to any other written agreement between you and the Company
providing benefits upon termination.

5.    Legal Fees.    The Company shall pay to you all reasonable legal fees and
expenses which you incur (a) as a result of your termination (including any
legal fees and expenses incurred in contesting or disputing your termination) or
(b) in seeking in good faith to obtain or enforce any right or benefit provided
by this Agreement. You must request payment no later than six months after the
end of the year in which the fee or expense was incurred and payment shall be
made within 10 business days after the Company receives your written request for
payment accompanied by reasonable evidence of fees and expenses incurred.

6.    Employee Covenants; Release.

A.    You agree that you will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person, other than in the course
of your assigned duties and for the benefit of the Company, either during the
period of your employment or at any time thereafter, any nonpublic, proprietary
or confidential information, knowledge or data relating to the Company, any of
its subsidiaries, affiliated companies or businesses, which you obtained during
your employment by the Company. This restriction will not apply to information
that (i) was known to the public before its disclosure to you; (ii) becomes
known to the public after disclosure to you through no wrongful act of yours; or
(iii) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information).

B.    During your employment with the Company and for one year after your
termination, you agree that you will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave employment in order to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or knowingly take any action to materially
assist or aid any other person, firm, corporation or other entity in identifying
or hiring any such employee.

C.    You agree that during and after your employment with the Company you shall
not make any public statements that disparage the Company, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 6.C.

5

--------------------------------------------------------------------------------



D.    Notwithstanding anything in this Agreement to the contrary, the payment to
you of the benefits provided in Section 4 is conditioned upon your execution and
delivery to the Company (and your failure to revoke) a customary general release
of claims which shall include a release of the Company and its subsidiaries and
affiliates.

7.    Successors; Binding Agreement.

A.    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you under this Agreement if you had continued to live, all
such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or if there is no such designee, to your estate.

B.    Any dispute between you and the Company regarding this Agreement may be
resolved either by binding arbitration or by judicial proceedings at your sole
election, and the Company agrees to be bound by your election in that regard,
provided that the Company is entitled to seek equitable relief in a court of
competent jurisdiction in connection with the enforcement of the covenants set
forth in Section 6. Under no circumstance will a violation or alleged violation
of those covenants entitle the Company to withhold or offset a payment or
benefit due under this Agreement.

8.    Notice.    For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary, or to such other address as either party may have
furnished to the other in writing in accordance with this Section 8, except that
notice of change of address shall be effective only upon receipt.

9.    Miscellaneous.    No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and an officer of the Company designated by the Board.
No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement. If obligations of the Company arise prior
to the expiration of the Term, those obligations shall survive the expiration of
the Term.

10.    Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11.    Counterparts.    This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12.    No Guaranty of Employment.    Neither this Agreement nor any action taken
under this Agreement shall be construed as giving you a right to be retained as
an employee or an executive officer of the Company.

6

--------------------------------------------------------------------------------



13.    Governing Law.    This Agreement shall be governed by and construed in
accordance with Delaware law.

14.    Other Benefits; Indemnification.    Any payments made to you pursuant to
this Agreement are in addition to, and not in lieu of, any amounts to which you
may be entitled under any other employee benefit plan, program, or policy of the
Company. Nevertheless, payments made to you pursuant to Section 4.A(2) shall be
in lieu of any severance payment to which you would otherwise be entitled under
any severance pay policy of the Company. In addition to the other payments and
benefits provided herein, the Company shall cause you to be covered under the
directors and officers insurance coverage ("D&O insurance") that is in effect
with respect to the officers of the Company on the date you employment is
terminated. This coverage shall continue for six years following the termination
of your employment from the Company. If the Company increases the D&O insurance
coverage for its officers during the six-year period following your termination,
the Company will cover you at that increased level. In no event, however, shall
your coverage fall below the level of coverage that was in effect on the date of
your termination. If, during the six-year period, there is no D&O insurance in
effect for the officers of the Company, the Company shall purchase and maintain
a run-off directors and officers insurance policy for the remainder of the
six-year period. This run-off coverage shall provide coverage for you at the
same level as the D&O insurance that was in effect at the time of your
termination. This coverage will be at the Company's sole expense. In no event is
the Company obligated to provide you with D&O insurance following a termination
for Cause.

15.    Prior Agreement.    This Agreement supercedes and replaces the letter
agreement dated October 1, 2005, in its entirety.

        If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

Very truly yours,

/s/ W. Thomas Stephens

--------------------------------------------------------------------------------

W. Thomas Stephens        
WTS/cw
 
 
 
 
AGREED TO AND ACCEPTED this 6th day of February, 2008.
/s/ Alexander Toeldte

--------------------------------------------------------------------------------

Alexander Toeldte

 
 
 
 

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

